Citation Nr: 1817776	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-40 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for bowel obstruction, status post laparotomy.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1985 to January 1986. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of these matters is now with the RO in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

In a May 2007 rating decision, service connection for a back disability was denied and the RO declined to reopen the claim for service connection for bowel obstruction.  The Veteran filed a notice of disagreement in November 2007.  According to a January 2009 report of contact, the Veteran informed VA of his change of address.  A February 2009 Statement of the Case (SOC) was issued, but was mailed to the Veteran's old address.  The record shows that the February 2009 SOC was returned to VA as undeliverable, but the Veteran was never provided with an additional SOC issued to his address of record.  

In his September 2011 informal claim to reopen his claims for service connection for bowel obstruction, status post laparotomy and a back disability, the Veteran stated that VA did not mail any forms to him regarding his prior claim. 
In light of the evidence above, the May 2007 rating decision did not become final, and a SOC must be issued to the Veteran at his current address of record.  

Additionally, the claim for service connection for hearing loss must be remanded as well.  According to a July 2010 private treatment record, the Veteran has left ear hearing loss.  In the December 2017 notice of disagreement, the Veteran reported that he was exposed to noise from trucks, boats, and tanks during his military service and was only provided "cheap" ear plugs.  The Veteran's DD 214 shows that the Veteran has qualifications with M16 rifles and hand grenades, and that his military occupational specialty was bridge crewman, which has moderate probability of noise exposure.  However, the record does not include an etiological opinion, and the Board finds that the available competent evidence is insufficient to decide the claim.  As the evidence suggests that the Veteran's hearing loss may be related to his military noise exposure, a remand to provide a VA examination to determine its etiology is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran and his representative with the February 2009 Statement of the Case addressing the issues of whether new and material evidence has been received to reopen a claim for service connection for bowel obstruction and entitlement to service connection for a back disability.  The Veteran should be informed that in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following issuance of the Statement of the Case.

2.  Obtain all of the Veteran's outstanding treatment records for his back disability, bowel obstruction, status post laparotomy, and hearing loss.

3.  Schedule the Veteran for a VA audiological examination for his hearing loss by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.

After a review of the claims file, the examiner should address whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss is etiologically related to his active duty service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resorting to speculation, discuss why this is the case.

4.  Readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Then, return the case to the Board.









	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




